Opinion issued April 2, 2009


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00248-CR
____________
 
IN RE MICHAEL LEE MYLES, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator Michael Lee Miles has filed a petition for writ of mandamus complaining of
Judge Wilborn’s
 failure to replace Steven C. Taylor as appellate counsel.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.